Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-19 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over WARDLAW et al. (2014/0223783) and in further view of MURPHY et al. (2016/0039162).
	Regarding claims 15-18 and 23-24, WARDLAW et al. discloses a method of manufacturing a sole for a shoe, the method comprising:
	filling amold with particles of expanded material [0081] wherein the particles of expanded material comprise one or more of the following materials:  expanded thermoplastic urethane (eTPU); expanded polyamide (ePA); expanded polyether block amide (ePEBA) [0019];

	WARDLAW et al. is silent to closing of the mold over different distances in different areas of the mold.  However, WARDLAW et al. discloses the sole may comprise different thicknesses or curvatures or a cross-shaped or star-shaped diameter for an optimum anchoring with a maximum surface in the material of the midsole, in particular in the expanded material.  Furthermore, the different regions or arms or parts of the sole may comprise different flexibilities and therefore be tailored in accordance with the requirements of the shoe [0026].  MURPHY et al. teaches a press mold that can move perpendicularly with respect to an opposing stationary wall of the press mold to compress the preform, such as soles [0060].  The actuated wall, or a portion thereof, can asymmetrically move forward into the mold cavity and move or displace (e.g., pivot or rotate) with respect to an opposing stationary wall to provide different levels of compression to different portions of the preform and/or to produce a finished part having different thicknesses in different regions [0116].  Therefore, it would have been obvious to one of ordinary skill in the art to have modified WARDLAW et al. by incorporating the teachings of MURPHY et al. wherein the mold parts are closed/moved together over different distances in different areas of the mold in order to mold a sole with different thickness regions.
	Regarding claim 19, MURPHY et al. discloses the mold may be rotatable about a central (swivel) axis [0084]. [0107], [0115]. 

	
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WARDLAW et al. (2014/0223783) and MURPHY et al. (2016/0039162) as applied to claims 15-19 and 23-24 above, and in further view of WUCHER (3,413,682).
The teachings of WARDLAW et al. and MURPHY et al. are applied as described above for claims 15-19 and 23-24.
	Regarding claim 20, modified WARDLAW et al. is silent to a mounting plate.  However, WUCHER discloses a rotating mold for compression molding soles wherein a mold part is mounted on a swivel pin or head (46) and the swivel head is connected to a mounting plate (36) (Fig.3).  Such said swivel head carries two patterns in order to avoid idle periods.  It would have been obvious to one of ordinary skill in the art to have modified the swivel axis of WARDLAW et al. to connect to a plate as taught by WUCHER for efficient molding of soles.

Allowable Subject Matter
Claims 21-22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA KIM YI whose telephone number is (571)270-5123. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STELLA YI
Examiner
Art Unit 1742



/STELLA K YI/Primary Examiner, Art Unit 1742